DETAILED ACTION
“Processes and Systems for Manufacturing Nested Components”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Richard Harris on March 24, 2021.
The application has been amended as follows: 
In claim 1, line 5: please replace “said series of joints” with --said one or more series of joints--
In claim 1, line 8: please replace “a single axis of rotation” with --said axis of rotation--
In claim 1, line 15: please replace “said series of joints” with --said one or more series of joints--
In claim 1, line 16: please replace “individual piece parts.” with --said plurality of shaped piece parts.--
In claim 6, line 1: please replace “one of said series of joints” with --said one or more series of joints--
In claim 6, line 2: please replace “individual piece parts” with --said plurality of shaped piece parts--
In claim 6, line 3: please replace “a single aligned rotation” with --said single rotation--
In claim 6, line 7: please replace “individual piece parts” with --said plurality of shaped piece parts--
In claim 22, line 6: please replace “said series of joints” with --said one or more series of joints--
In claim 22, line 9: please replace “a single axis of rotation” with --said axis of rotation--
In claim 22, line 16: please replace “individual piece parts.” with --said plurality of shaped piece parts.--
Cancel Claims 10-21.
Allowable Subject Matter
Claims 1-9 and 22 are allowed.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is known in the art to arrange a plurality of aligned workpieces into an optimized workpiece pattern; arrange one or more series of joints that maintains the plurality of workpieces in rigid connection with respect to each other; and integrate the optimized workpiece pattern into a substantially flat sheet of material; methods which include these steps include Bodensteiner et al (US 2013/0225345) and Cowan et al (US 9,577,379). In the method of Cowan, bends are applied to one workpiece at a time, 
The limitations: said series of joints including one or more particular joints that have an axis of rotation to permit a first section of the plurality of workpieces to be rigidly decoupled from a second section of the plurality of workpieces through a single rotation of the first section about the axis of rotation with respect to the second section, thereby breaking an aligned series of said joints (clm. 1 and 22) . . . applying a first fold across said sheet of material, said first fold forming a first plurality of aligned bends in at least some of the plurality of workpieces; applying a second fold across said sheet of material, said second fold forming a second plurality of aligned bends in at least some of the plurality of workpieces; and breaking said series of joints to rigidly decouple each of the plurality of workpieces into the plurality of shaped piece parts (clm. 1) . . . applying one or more folds across said sheet of material, at least one of said one or more folds forming a plurality of aligned bends in at least some of the plurality of workpieces; and breaking said series of joints to rigidly decouple each of the plurality of workpieces into individual piece parts (clm. 22) are not taught nor rendered obvious by the prior art of record. These provisions of the instant invention provide a more efficient method of producing a plurality of shaped piece parts from a sheet of material by reducing the number of bending operations necessary to produce the plurality of shaped piece parts (Specification: ¶0009).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show methods for producing a plurality of parts from a sheet of material with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Katie L. Parr/Examiner, Art Unit 3725               

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725